DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/3/2022 have been entered.  In the amendment, the specification has been amended.  Claims 1, 3-6, 8, 13, and 16-18 have been amended. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 1, 3, 8, 16, and 18 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 16-20, filed 2/3/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 112(a), and with respect to the rejections of claims 16-20 under 35 U.S.C. § 101, have been fully considered and are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relative target velocity” appears in each of claims 5 and 12.  Nothing in the respective claim identifies how the target velocity is a relative target velocity, i.e., relative to what? – another target? another portion of the same target? the background, or a road surface? the optical source? the optical receiver? – and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, 4, 8, 11, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roos et al (WO 2019/070751). 
As to claim 1, Roos discloses a light detection and ranging (LIDAR) system (Title; Abstract), comprising: 
an optical source to transmit a first portion of a scanning signal towards a target (FIG. 1, transceiver 108 transmits the beam “Tx” toward object 110; paragraph [0031]; paragraph [0039], line 10, the transceiver may include a beam scanner); 
an optical receiver to receive a return beam from the target based on the scanning signal (FIG. 1, transceiver 108 receives the range return “Rx” from object 110; paragraph [0031]); 
circuitry (FIG. 1; paragraphs [0034], [0043], [0048], “circuitry”, “processor 118”); and 
a memory to store instructions that, when executed by the circuitry (paragraph [0043]), cause the system to: 
sample a beat frequency signal to identify a plurality of frequency subbands, wherein the beat frequency signal is based on the return beam and the scanning signal (FIG. 1, combiner 112, detector 114, ADC 116; paragraphs [0005], [0007], [0008], [0016], [0030], [0052], [0053], [0055], temporal segments corresponding to segmented bandwidth and different target ranges); 
classify the plurality of frequency subbands into a plurality of subband types based on subband criteria corresponding to different frequencies of 
select one or more subband processing parameters based on the subband criteria (paragraphs [0053], [0056]-[0058], [0063]); and 
process the plurality of frequency subbands, using the one or more subband processing parameters, to determine information related to the target (paragraph [0058], determination of a range of an object). 
As to claim 2, Roos further discloses at least one of range or velocity of the target (paragraph [0058], determination of a range of an object; paragraph [0063, object velocity determination). 
As to claim 4, Roos further discloses that the subband criteria are based on one or more of a peak signal energy in a subband, an average signal-to-noise ratio in the subband, and a peak signal-to-noise ratio in the subband (FIG. 2B; paragraphs [0025], [0048], [0049]). 
As to claim 8, Roos discloses a method in a light detection and ranging (LIDAR) system (Title; Abstract), comprising: 
transmitting a first portion of a scanning signal towards a target (FIG. 1, transceiver 108 transmits the beam “Tx” toward object 110; paragraph [0031]; paragraph [0039], line 10, the transceiver may include a beam scanner); 
receiving a return beam from the target based on the scanning signal (FIG. 1, transceiver 108 receives the range return “Rx” from object 110; paragraph [0031]); 
sampling a beat frequency signal to identify a plurality of frequency subbands, wherein the beat frequency signal is based on the return beam and the scanning signal (FIG. 1, combiner 112, detector 114, ADC 116; paragraphs [0005], [0007], [0008], [0016], [0030], [0052], [0053], [0055], temporal segments corresponding to segmented bandwidth and different target ranges); 
classifying the plurality of frequency subbands into a plurality of subband types based on subband criteria corresponding to different frequencies of different target ranges relative to the LIDAR system (paragraphs [0005], [0007], [0008], [0016], [0030], [0052], [0053], [0055]); 
selecting one or more subband processing parameters based on the subband criteria (paragraphs [0053], [0056]-[0058], [0063]); and 
processing (FIG. 1; paragraphs [0034], [0043], [0048], “circuitry”, “processor 118”) the plurality of frequency subbands, using the one or more subband processing parameters, to determine information related to the target (paragraph [0058], determination of a range of an object). 
As to claim 11, Roos further discloses that the subband criteria are based on one or more of a peak signal energy in a subband, an average signal-to-noise ratio in the subband, and a peak signal-to-noise ratio in the subband (FIG. 2B; paragraphs [0025], [0048], [0049]). 
As to claim 16, Roos discloses a light detection and ranging (LIDAR) system (Title; Abstract), the system comprising: 
a processor (FIG. 1; paragraphs [0034], [0043], [0048], “circuitry”, “processor 118”); and 
a memory to store instructions that, when executed by the processor (paragraph [0043]), cause the system to: 
sample a beat frequency signal to identify a plurality of frequency subbands, wherein the beat frequency signal is a digital signal that is produced based on an optical scanning signal transmitted toward a target and an optical target return beam received from the target (FIG. 1, combiner 112, detector 114, ADC 116; paragraphs [0005], [0007], [0008], [0016], [0030], [0052], [0053], [0055], temporal segments corresponding to segmented bandwidth and different target ranges); 
classify the plurality of frequency subbands into a plurality of subband types based on subband criteria corresponding to different frequencies of different target ranges relative to the LIDAR system (paragraphs [0005], [0007], [0008], [0016], [0030], [0052], [0053], [0055]); 
select one or more subband processing parameters based on the subband criteria (paragraphs [0053], [0056]-[0058], [0063]); and 
process the plurality of frequency subbands, using the one or more subband processing parameters, to determine information related to the target (paragraph [0058], determination of a range of an object). 
As to claim 20, Roos further discloses that the processor is further configured to search for a signal peak, a signal-to-noise ratio (SNR) peak or an average SNR greater than a threshold SNR in each frequency domain subband (FIG. 2B; paragraphs [0025], [0048], [0049]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,047,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the two sets of claims overlap one another to such an extent that practice of one set of claims would infringe on the other set of claims.  The claim limitations in each of the two sets of claims are mere rewordings and recombinations of features recited in the other set of claims, thus covering the same subject matter.  Consequently, the two sets of claims are obvious one over the other. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645